Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Van Mahamedi
 on June 17, 2022.

In the claims:

1.	(Currently Amended) A computing device comprising:
one or more processors;
a memory to store a set of instructions;
wherein the one or more processors access the set of instructions to perform operations that include: 
(a) recording media on [[a ]]the computing device a user operating a service application to participate in a transport service;
(b) structuring media data generated from recording the media into multiple media files that are unrenderable on the computing device;
(c) processing data generated from the service application executing on the [[user ]]computing device to identify one or more trip activities that occur while the [[user ]]computing device records the media;
(d) associating each of the one or more trip activities with one or more of the multiple media files that include the media data recorded at a time when the trip activity occurred; 
(e) storing each of the multiple media files in association with the identified trip activity; and
(f) enabling the user to generate a media recording submission request that specifies one of the one or more trip activities, to trigger the one or more multiple media files to be made available to a remote computer that is capable of rendering each of the one or more of the multiple media files.  
2.	(Currently Amended) The computing device of claim 1, wherein the one or more processors perform operations of (a)-(e) using one or more background processes that are executed through the service application.
3.	(Original) The computing device of claim 2, wherein the one or more background processes are executed through the service application while the service application implements functionality in connection with one or more trip activities.  
4.	(Currently Amended) The computing device of claim 1, wherein the one or more processors perform operations of (a)-(e) as a response to a user input.
5.	(Original) The computing device of claim 4, wherein the user is a service provider, and the user input corresponds to the service provider providing input to the service application that indicates the service provider is on duty.
6.	(Original) The computing device of claim 5, wherein the one or more processors delineate the identified trip activity from a previous or subsequent trip activity of the service provider using the data generated from the service application.
7.	(Original) The computing device of claim 1, wherein the one or more processors process data generated from the service application by detecting a change in a state of the service application, and wherein the one or more processors delineate the identified trip based on the detected change in the state of the service application.
8.	(Currently Amended) The computing device of claim 7, wherein the one or more processors automatically stop recording the media based on a detected change to a state of the service application.
9.	(Currently Amended) The computing device of claim 8, wherein the user is a transport service requester, and wherein the one or more processors (i) process application data generated from the service application to detect a trip end state, and (ii) stop recording the media automatically in response to detecting the trip end state.
10.	(Original) The computing device of claim 9, wherein the service application automatically changes to the trip end state based on a trip end condition being detected.
11.	(Currently Amended) A non-transitory computer readable medium to store instructions, which when executed by one or more processors of a computing device, cause the computing device to perform operations that include:   
(a) recording media on [[a ]]the computing device a user operating a service application to participate in a transport service;
(b) structuring media data generated from recording the media into multiple media files that are unrenderable on the computing device;
(c) processing data generated from the service application executing on the [[user ]]computing device to identify one or more trip activities that occur while the [[user ]]computing device records the media;
(d) associating each of the one or more trip activities with one or more of the multiple media files that include the media data recorded at a time when the trip activity occurred; 
(e) storing each of the multiple media files in association with the identified trip activity; and
(f) enabling the user to generate a media recording submission request that specifies one of the one or more trip activities, to trigger the one or more multiple media files to be made available to a remote computer that is capable of rendering each of the one or more of the multiple media files.  
Claims 12-18: (CANCELED)

19.	(New) The non-transitory computer readable medium of claim 11, wherein the one or more processors perform operations of (a)-(e) using one or more background processes that are executed through the service application.
20.	(New) The non-transitory computer readable medium of claim 19, wherein the one or more background processes are executed through the service application while the service application implements functionality in connection with one or more trip activities.  
21.	(New) The non-transitory computer readable medium of claim 11, wherein the one or more processors perform operations of (a)-(e) as a response to a user input.
22.	(New) The non-transitory computer readable medium of claim 21, wherein the user is a service provider, and the user input corresponds to the service provider providing input to the service application that indicates the service provider is on duty.
23.	(New) The non-transitory computer readable medium of claim 22, wherein the one or more processors delineate the identified trip activity from a previous or subsequent trip activity of the service provider using the data generated from the service application.
24.	(New) The non-transitory computer readable medium of claim 11, wherein the one or more processors process data generated from the service application by detecting a change in a state of the service application, and wherein the one or more processors delineate the identified trip based on the detected change in the state of the service application.
25.	(New) The non-transitory computer readable medium of claim 24, wherein the one or more processors automatically stop recording the media based on a detected change to a state of the service application.
26.	(New) The non-transitory computer readable medium of claim 25, wherein the user is a transport service requester, and wherein the one or more processors (i) process application data generated from the service application to detect a trip end state, and (ii) stop recording the media automatically in response to detecting the trip end state.
27.	(New) The non-transitory computer readable medium of claim 26, wherein the service application automatically changes to the trip end state based on a trip end condition being detected.
28.	(New) A computer-implemented method comprising:
(a) recording media on a computing device of a user in connection with the user operating a service application to participate in a transport service;
(b) structuring media data generated from recording the media into multiple media files that are unrenderable on the computing device;
(c) processing data generated from the service application executing on the user computing device to identify one or more trip activities that occur while the user computing device records the media;
(d) associating each of the one or more trip activities with one or more of the multiple media files that include the media data recorded at a time when the trip activity occurred; 
(e) storing each of the multiple media files in association with the identified trip activity; and
(f) enabling the user to generate a media recording submission request that specifies one of the one or more trip activities, to trigger the one or more multiple media files to be made available to a remote computer that is capable of rendering each of the one or more of the multiple media files.  


Reasons For Allowance

Claims 1 – 11 and 19 – 28 are allowable 
Claims 12 – 18 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 11 and 19 – 28 are allowable over the prior art since the prior art references, which include Applicant’s own work, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of (c) processing data generated from the service application executing on the user computing device to identify one or more trip activities that occur while the user computing device records the media; (d) associating each of the one or more trip activities with one or more of the multiple media files that include the media data recorded at a time when the trip activity occurred; (e) storing each of the multiple media files in association with the identified trip activity; and (f) enabling the user to generate a media recording submission request that specifies one of the one or more trip activities, to trigger the one or more multiple media files to be made available to a remote computer that is capable of rendering each of the one or more of the multiple media files.
McClendon (US Patent No. 10129221 B1) suggests (a) recording media on a computing device of a user in connection with the user operating a service application to participate in a transport service (see McClendon col. 3 line 63 – col. 4 line 5); (b) structuring media data generated from recording the media into multiple media files that are unrenderable on the computing device (see McClendon col. 4 lines 6 – 22); however, McClendon does not teach Applicant’s independent claim language. 
Denekamp (US Patent No. 4750197) is relied upon to suggest (c) identify one or more trip activities that occur while the user computing device records the media (reads on the minute motion occurs the video recorder begins recording the scene and/or sounds and ceases when the motion stops. Each recording operation is associated with the date/time of the trip the picture/sound recording was made, see Denekamp col. 10 lines 32 – 51); however, integrating the teachings of Denekamp do not remedy the deficiencies of the prior art of record.
Tunnell (US Pub. No. 2008/0030376 A1) is relied upon to teach (e) storing each of the multiple media files in association with the identified trip activity (reads on uploaded images may be saved and associated with the current trip, see Tunnell para 0124); however, integrating the teachings of Tunnell do not remedy the deficiencies of the prior art of record.
Koenig (US Pub. No. 2019/0265064 A1) is relied upon to teach (e) storing each of the multiple media files in association with the identified trip activity (reads on the system generates a trip log cording actual route, digital photos or videos and indexed in time, see Koenig para 0213); however, integrating the teachings of Tunnell do not remedy the deficiencies of the prior art of record.
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Criado can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN F SHAW/
Primary Examiner, Art Unit 2496